Order entered January 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00425-CV

          WILSON AND JANICE JONES, AND ALL OCCUPANTS, Appellant

                                              V.

                    SECRETARY OF VETERANS AFFAIRS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08796-C

                                          ORDER
       The Court has before it appellee’s January 25, 2013 motion to withdraw and for

substitution of counsel. The Court GRANTS the motion and DIRECTS the Clerk of the Court

to remove Barrett, Daffin, Frappier, Turner & Engel LLP and Hopkins and Williams, PLLC as

counsel of record for appellee and to substitute Jack O’Boyle & Associates as counsel for

appellee with Christopher S. Ferguson as lead counsel.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE